ICJ_139_Avena-Interpretation_MEX_USA_2008-07-16_ORD_01_NA_03_FR.txt.     OPINION DISSIDENTE DE M. LE JUGE SKOTNIKOV

raduction]

1. Je partage entièrement les préoccupations du Mexique au sujet de
xécution prévue de l’un de ses ressortissants. Je comprends que le
exique soit déçu de voir que, jusqu’à présent, les Etats-Unis n’ont pas
   prendre des mesures propres à assurer le respect de l’arrêt Avena.
 utefois, j’ai voté contre l’ordonnance en indication de mesures conser-
toires rendue par la Cour pour les raisons expliquées plus loin. Je pense
 e la Cour aurait dû procéder différemment pour permettre au Mexique
atteindre son principal objectif, à savoir l’exécution de l’arrêt Avena.
2. Les Etats-Unis ont déclaré devant la Cour qu’ils acceptaient sans
 erve l’interprétation de l’arrêt Avena demandée par le Mexique et
 ’ils reconnaissaient en particulier que cet arrêt leur imposait une « obli-
tion de résultat ». Le Mexique et les Etats-Unis ne s’opposent pas à ce
 ’il ne soit pas procédé aux exécutions en cause à moins et jusqu’à ce
 e les ressortissants mexicains concernés aient bénéficié du réexamen et
  la revision prescrits dans l’arrêt Avena. Les Etats-Unis ont également
connu que le fait de ne pas parvenir à ce résultat engagerait leur res-
 nsabilité en vertu du principe de la responsabilité des Etats.
3. Pour sa part, dans ses observations finales, le Mexique a cessé de
utenir que les Etats-Unis eux-mêmes interprétaient le point 9) du para-
aphe 153 de l’arrêt Avena comme imposant uniquement une obligation
  moyens. A l’inverse, le Mexique a déclaré ce qui suit :
     « Il est clair toutefois que les entités constitutives des Etats-Unis ne
  partagent pas le point de vue du Mexique selon lequel l’arrêt Avena
  impose une obligation de résultat. Il est donc clairement établi qu’il
  existe une contestation entre les Etats-Unis et le Mexique sur le sens
  et la portée du point 9) du paragraphe 153 dudit arrêt. » (CR 2008/
  16, p. 21 ; les italiques sont de moi.)
4. En réponse, les Etats-Unis ont fait valoir que, en droit internatio-
 l, ils sont responsables des actes commis par leurs organes compétents
 leurs subdivisions politiques et que cette responsabilité serait effective-
ent engagée s’ils ne respectaient pas les obligations que leur impose
rrêt Avena. Les Etats-Unis ont déclaré par ailleurs que l’ordonnance en
dication de mesures conservatoires demandée par le Mexique dans ses
nclusions « ne serait rien d’autre qu’une répétition de l’obligation
assurer le réexamen et la revision des cas en question » (CR 2008/17,
  14, par. 27). Il s’ensuit que les Etats-Unis ont accepté la déclaration
ntenue dans cet arrêt selon laquelle ils doivent agir « par l’intermédiaire
  tous leurs organes compétents et de toutes leurs entités constitutives, y
mpris toutes les branches du gouvernement et tout détenteur de l’auto-

                                                                          42

é publique, à l’échelon des Etats comme à l’échelon fédéral » (CR 2008/
, p. 22), pour atteindre le résultat recherché dans l’arrêt Avena. Enfin,
  Etats-Unis ont fait valoir que leurs organes compétents et leurs entités
nstitutives ne parlaient pas en leur nom, que ce soit en vertu du droit
 ernational ou de la Constitution de ce pays, et que leurs positions
étaient pas attribuables aux Etats-Unis aux fins de déterminer s’il existe
 e contestation entre ces derniers et le Mexique quant au sens et à la
 rtée de l’arrêt Avena.
5. Selon moi, il est clair que, même si une entité constitutive des Etats-
nis ne partage pas le point de vue du Mexique selon lequel l’arrêt Avena
 pose une obligation de résultat, l’on ne saurait conclure à l’existence
une contestation entre le Mexique et les Etats-Unis, ceux-ci acceptant
ns réserve l’interprétation que fait le Mexique de l’arrêt Avena. Les
ux gouvernements n’ont pas montré qu’ils avaient des vues divergentes
 ant au sens et à la portée de l’arrêt Avena (voir Interprétation des
rêts nos 7 et 8 (usine de Chorzów), arrêt no 11, 1927, C.P.J.I. série A
  13, p. 10 ; Demande en revision et en interprétation de l’arrêt du
  février 1982 en l’affaire du Plateau continental (Tunisie/Jamahiriya
abe libyenne) (Tunisie c. Jamahiriya arabe libyenne), arrêt, C.I.J.
 cueil 1985, p. 218, par. 46).
6. Cependant, après avoir examiné les vues des Parties, la Cour est
 rvenue à la conclusion suivante :
   « s’il semble que les deux Parties voient dans le point 9) du para-
   graphe 153 de l’arrêt Avena une obligation internationale de résul-
   tat, elles n’en paraissent pas moins diverger d’opinion quant au sens
   et à la portée de cette obligation de résultat — plus précisément quant
   à la question de savoir si cette communauté de vues est partagée par
   toutes les autorités des Etats-Unis, à l’échelon fédéral et à celui des Etats,
   et si cette obligation s’impose à ces autorités » (ordonnance, par. 55).
7. Pour les raisons exposées plus bas, je ne partage pas la conclusion
  la Cour selon laquelle un différend semble encore opposer les Etats-
nis au Mexique.
8. Selon le Règlement de la Cour, c’est au Mexique, non à la Cour,
 ’il appartient d’indiquer « avec précision le point ou les points contestés
 ant au sens ou à la portée de l’arrêt » (art. 98, par. 2). Par ailleurs, dans
cadre d’une demande en interprétation,
   « la Cour a le devoir de répondre aux demandes des parties telles
   qu’elles s’expriment dans leurs conclusions finales, mais aussi celui
   de s’abstenir de statuer sur des points non compris dans lesdites
   demandes ainsi exprimées » (Demande d’interprétation de l’arrêt du
   20 novembre 1950 en l’affaire du droit d’asile (Colombie c. Pérou),
   arrêt, C.I.J. Recueil 1950, p. 402 ; Demande en revision et en inter-
   prétation de l’arrêt du 24 février 1982 en l’affaire du Plateau conti-
   nental (Tunisie/Jamahiriya arabe libyenne) (Tunisie c. Jamahiriya
   arabe libyenne), arrêt, C.I.J. Recueil 1985, p. 217, par. 44).

                                                                              43

   Cour ne peut prendre l’initiative d’interpréter les dispositions de ses
rêts, lesquels, selon l’article 60 de son Statut, sont « définitif[s] et sans
cours » et doivent parler d’eux-mêmes. Une interprétation est requise
 iquement si un manque de clarté quant au sens et à la portée des dis-
 sitions contraignantes de l’arrêt fait obstacle à son exécution. Ce n’est
 s le cas en l’espèce : le Mexique soutient avec insistance et les Etats-
nis reconnaissent qu’aucun condamné à mort ne devrait être exécuté à
oins et jusqu’à ce que les ressortissants mexicains concernés aient béné-
ié du réexamen et de la revision prescrits dans l’arrêt Avena. C’est là le
  ultat auquel les Etats-Unis doivent parvenir « par les moyens de leur
oix » (point 9) du paragraphe 153 de l’arrêt Avena) pour se conformer
 x obligations leur incombant en vertu dudit arrêt. Il n’y a pas d’ambi-
 ïté ni de désaccord. Il n’y a aucun point que la Cour doive interpréter.
 9. Selon moi, la Cour aurait dû prendre acte de la position des Etats-
nis, qui déclarent accepter sans réserve l’interprétation de l’arrêt Avena
mandée par le Mexique. Elle aurait dû conclure que la demande en
 erprétation présentée par le Mexique ne relève pas de l’article 60 de
n Statut, lequel joue uniquement en cas de contestation sur le sens et la
 rtée d’un arrêt de la Cour. De surcroît, la Cour aurait dû user de son
 uvoir inhérent pour demander aux Etats-Unis de prendre, par l’inter-
édiaire de leurs organes et autorités compétents, à l’échelon des Etats
    à l’échelon fédéral, toutes les mesures nécessaires pour garantir
 ’aucun ressortissant mexicain en droit de bénéficier d’un réexamen et
une revision prescrits par l’arrêt Avena ne soit exécuté, à moins et
  qu’à ce que ce réexamen et cette revision aient été effectués.
 10. Au lieu de rappeler ainsi les Etats-Unis à leurs obligations de se
nformer à l’arrêt Avena, la Cour a décidé qu’il pourrait être nécessaire
apporter des éclaircissements audit arrêt et a indiqué des mesures
nservatoires. Ces mesures n’ajoutent rien aux obligations imposées aux
 ats-Unis par l’arrêt Avena et sont donc dépourvues d’utilité. En outre,
s mesures auront effet uniquement jusqu’à ce que la Cour se soit pro-
 ncée sur l’interprétation dudit arrêt. De ce fait, l’ordonnance de la
our est non seulement superflue, mais elle contient aussi une limite tem-
 relle qui est absente de l’arrêt proprement dit. Cette conclusion indique
  irement que la Cour a fait fausse route.

11. La véritable question est celle de l’exécution, et non de l’interpré-
ion, de l’arrêt Avena. Les Etats-Unis admettent que des difficultés
ernes les ont empêchés jusqu’à présent de mettre en place le cadre
idique nécessaire pour assurer le respect de cet arrêt. Cela est
ofondément regrettable. Les Etats-Unis doivent agir de manière à
conformer à l’arrêt Avena.

                                           (Signé) Leonid SKOTNIKOV.




                                                                          44

